DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 08/16/2021.
Claims 1-20 are pending in this application. In the Amendment, claims 1 is amended. 

	Response to Arguments
Applicant’s arguments with respect to claims amended 08/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”, US 2009/0064056) in view of Martin et al. (“Martin”, US 2007/0033321). 
As per claim 1, Anderson teaches a digital jukebox device, comprising: 
a display (Anderson, para.163, Fig.28, display 2810); and 
processing resources including at least one processor and a memory (Anderson, para.160, Fig.28, processor 2802, memory 2804), the processing resources being configured to control the display 2810), the user interface including separate screens (Anderson, para.144, Fig.19, interfaces 1901, 1903, 1905) that are selectively presented at respective times on the display in response to user manipulations of the user interface (Anderson, Figs.14-16, control elements 1441, 1541, 1641; para.117, 125, 138, each element corresponds to a different interface screen displayed at respective times), the separate screens presented at respective times being divided into a set of standard interface screens (Anderson, para.144, Fig.19, browse level interfaces 1903) and a set of simplified interface screens (Anderson, para.144, Fig.19, preview/buy level interfaces 1905); 
wherein the user interface is programmed to enable songs to be selected (Anderson, para.159, media playback) and played back at a venue (Anderson, para.52, 57, establishments; media may be played back at store location); 
wherein a first one of the standard interface screens is a home screen (Anderson, Fig.19, home screens 1907, 1909; para.144, root of interface), the processing resources arranging on the home screen: 
a plurality of user-operable control elements arranged in a single line formed of respective said user-operable control elements along a first axis (Anderson, Figs.14-16, control elements 1441, 1541, 1641; para.117, 125, 138), at least a first one of these user-operable control elements being selectable to initiate display of a search screen enabling user-input of a search string (Anderson, para.144, 151; Fig.19, search results 1915, Fig.24, search element displays search results of user entered search term), at least a second one of these user-operable control elements being selectable to initiate display of a curated list of songs and/or artists via a first selection screen (Anderson, para.144, 149; featured content 1913, Fig.22, featured element displays list of songs), and at least a third one of these user-operable control elements being selectable to initiate display of a curated list of a plurality of curated lists of songs via a second selection screen (Anderson, para.144, 150; Fig.19, collections 1911, Fig.23, top ten element displays list of genres containing a list of particular songs); 
a plurality of user-selectable song objects arranged in a scrollable list along a second axis, the second axis being generally perpendicular to the first axis (Anderson, para.116, 124, 139, 144, 151; Fig.24, scrollable search results perpendicular to control elements);
a plurality of user-selectable song list objects arranged in a scrollable list along a third axis, the third axis being generally parallel to the second axis (Anderson, para.116, 124, 142, 144, 151; Fig.23, scrollable collections list along same/parallel axis as song axis), and the plurality of user-selectable song list objects corresponding at least to genre-based playlists (Anderson, para.144, 150; Fig.19, genre/collections 1911, Fig.23, top ten element displays list of genres containing a list of particular songs); and 
a status area extending along a peripheral edge of the home screen (Anderson, para.99, 102, 148, Figs.9B, 12, 21, ‘Now Playing’ module has a specific configuration or placement); 
wherein the search screen, first selection screen, and second selection screen correspond to different respective standard interface screens of said set of standard interface screens (Anderson, para.144, Fig.19, browse level interfaces 1903; Figs.14-16, control elements 1441, 1541, 1641; para.117, 125, 138, each element corresponds to a different interface screen).
header bar 104 commonly displayed at top).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Martin’s teaching with Anderson’s device in order to keep the user informed of the current playing status. 
As per claim 2, the device of Anderson and Martin teaches the digital jukebox device of claim 1, wherein the status area includes an indication of a song being currently played by the jukebox (Anderson, para.99, 102, 148, Figs.9B, 12, 21, ‘Now Playing’ module; Martin, Fig.2, para.22, song currently playing 104l and credits remaining 104r). 
	As per claim 3, the device of Anderson and Martin teaches the digital jukebox device of claim 2, wherein some or all of the standard interface screens include the user-operable control elements of the home screen in a second position that is common across all such screens (Anderson, Figs.14-16, control elements 1441, 1541, 1641 across bottom position; para.117, 125, 138; Martin, Figs.2-3, elements 111-114 common across all screens). 
As per claim 4, the device of Anderson and Martin teaches the digital jukebox device of claim 3, wherein the simplified interface screens lack the user-operable control elements of the home screen (Martin, Fig.2 changes to Fig.5, elements 111-114; para.23, control elements displayed within the main screen are not displayed once a selection is made).  
	Claim 5 is similar to claim 4, and is therefore rejected under similar rationale.
As per claim 6, the device of Anderson and Martin teaches the digital jukebox device of claim 5, wherein at least some of the simplified interface screens are usable in confirming song confirmation of purchase; Martin, para.29, Play button places music in queue with add’l screen to confirm). 
As per claim 7, the device of Anderson and Martin teaches the digital jukebox device of claim 1, wherein: only a partial subset of the plurality of user-selectable song objects are visible along the second axis at one time (Anderson, para.116, 124, 139, 144, 151; Fig.24, scrollable song list); and only a partial subset of the plurality of user-selectable song list objects are visible along the third axis at one time (Anderson, para.116, 124, 142, 144, 151; Fig.23, scrollable collections list). 
	As per claim 8, the device of Anderson and Martin teaches the digital jukebox device of claim 7, wherein: the partial subset of the plurality of user-selectable song objects that is visible is changeable in dependence on a user panning operation performed with respect to the second axis (Anderson, para.116, 124, 139, 144, 151; Fig.24, scrollable song list); and the partial subset of the plurality of user-selectable song list objects that is visible is changeable in dependence on a user panning operation performed with respect to the third axis (Anderson, para.116, 124, 142, 144, 151; Fig.23, scrollable collections list). 
	As per claim 9, the device of Anderson and Martin teaches the digital jukebox device of claim 1, wherein the home screen further includes a listing of song objects representing songs that are popular across an entertainment network, this listing of song objects being provided along a fourth axis that is generally parallel to the second axis (Anderson, Fig.20, “What’s Hot”, para.144; Martin, para.23-24, Fig.2, Popular songs listed 110). 
	As per claim 10, the device of Anderson and Martin teaches the digital jukebox device of claim 9, further comprising a network connection over which data specifying members of the “What’s Hot”, para.144; Martin, para.23-24, Fig.2, Popular songs listed 110). 
	As per claim 11, the device of Anderson and Martin teaches the digital jukebox device of claim 9, wherein the fourth axis is made visible on the home screen only if at least one of the second and third axes is made invisible (Anderson, Fig.20, “What’s Hot”displayed while Top Ten/Search elements are invisible, para.144; Martin, para.23, Fig.2, Popular songs listed 110 while Category, Album not listed). 
	As per claim 12, the device of Anderson and Martin teaches the digital jukebox device of claim 9, wherein the fourth axis is made visible on the home screen only after a user panning operation performed along a direction generally perpendicular to the second axis (Anderson, Figs.11-12, arrow controls above Now Playing; Figs.19-20, collections 1911, controls New Releases, What’s Hot, Genres perpendicular to second axis displayed by user scrolling along collections control panel; para. 117, 125). 
	As per claim 13, the device of Anderson and Martin teaches the digital jukebox device of claim 1, wherein the home screen further includes a generally linear arrangement of icons that respectively represent user-activatable services provided by the digital jukebox device, at least some of the services being not directly music related (Martin, Fig.2, para.22, Help icon 107, language icon 108). 
	As per claim 19, the device of Anderson and Martin teaches the digital jukebox device of claim 1, wherein: the second selection screen includes a plurality of user-selectable options that down-select the curated list of curated lists of songs in accordance with a visual cue (Anderson, Fig.23, only songs of selected genre displayed); and wherein the second selection screen is only songs of selected genre displayed).
	As per claim 20, the device of Anderson and Martin teaches the digital jukebox of claim 1, wherein the curated list of songs and/or artists displayed in the first selection screen comprises the plurality of user-selectable song objects (Anderson, para.144, 149; Fig.19, featured content 1913, Fig.22, featured element displays list of songs), and wherein the curated list of the plurality of curated lists of songs displayed in the second selection screen comprises said plurality of user-selectable song list objects (Anderson, para.144, 150; Fig.19, collections 1911, Fig.23, top ten element displays list of genres containing a list of particular songs).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”, US 2009/0064056) and Martin et al. (“Martin”, US 2007/0033321) in view of Skeen et al. (“Skeen”, US 2013/0339877).
	As per claim 14, the device of Anderson and Martin teaches the digital jukebox device of claim 1, wherein: the first selection screen includes the plurality of user-operable control elements and the curated list of songs and/or artists (Anderson, Fig.22, featured element displays list of songs). However, the device of Anderson and Martin does not teach the curated list of songs and/or artists to be displayable in the first selection screen in a user-specifiable format, the user-specifiable format being one of a tile format and a list format. Skeen teaches a device for playing music wherein user may set viewing preferences to either list or tile views (Skeen, para.136, user viewing preferences). It would have been obvious to one of ordinary skill in the 
As per claim 15, the device of Anderson, Martin and Skeen teaches the digital jukebox device of claim 14, wherein the curated list of songs and/or artists is displayable in the first selection screen in a user-specifiable order, the user-specifiable order being one of an alphabetical order and a popularity order (Skeen, para.430, sorting functionality alphabetical sort). 
	As per claim 16, the device of Anderson, Martin and Skeen teaches the digital jukebox device of claim 14, wherein the second selection screen includes a plurality of user-selectable options that down-select the curated list of curated lists of songs in accordance with a visually cue (Anderson, Fig.23, only songs of selected genre displayed). 
As per claim 17, the device of Anderson, Martin and Skeen teaches the digital jukebox device of claim 16, wherein user-selectable options are provided for down-selecting based on collection of promoted songs, genre, and predefined playlist (Anderson, Fig.23, only songs of selected genre displayed). 
As per claim 18, the device of Anderson, Martin and Skeen teaches the digital jukebox device of claim 16, wherein the second selection screen is programmed to initiate display of a modified version of the first selection screen in response to user selection of one of curated lists of songs displayed therein, the modified version of the first selection screen including only those song and/or artist options associated with the selected curated list (Anderson, Fig.23, only songs of selected genre displayed). 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. M./
Sajeda Muhebbullah
Examiner, Art Unit 2177